DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites, “…wherein the power receiver is configured to terminate communication when the response message is required if the power transmitter does provide the response message within a predetermined time period…” (emphasis added). It appears at though the term “not” is missing, as is similarly presented within claim 12, which states the power receiver will terminate communication when the response message is required but not received. For the sake of expediting prosecution, the Examiner will interpret the claim limitation as “… the power transmitter does not provide the response message…”. Furthermore, claim 1 recites, “… wherein the second controller circuit configured to…”. Said limitation should read as wherein the second controller circuit “is configured to…” and for the sake of expediting prosecution, will be examined as such. Appropriate correction is required.
Claim 2 objected to because of the following informalities:  claim 2 recites, “…are received via transmitter coil.” Said limitation should read as received via “a transmitter coil,” and for the sake of expediting prosecution, will be examined as such. Appropriate correction is required.
Claims 8 and 17 objected to because of the following informalities:  claim 8 recites, “…the group consisting of…” which lacks proper antecedent basis. Appropriate correction is required.
Claim 9 objected to because of the following informalities:  claim 9 recites, “…the modulation range…” which lacks proper antecedent basis. Appropriate correction is required.
Claim Interpretation





The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first controller circuit, wherein the first controller circuit is configured to receive a first data and a second data from a power receiver” in claim 1.
“a second controller circuit, wherein the second controller circuit configured to transmit the response message to the power receiver when the response message is required” in claim 1.
“a second controller circuit, wherein the second controller circuit is configured to send a first data and a second data to a power transmitter” in claim 12.
“a first controller circuit wherein the first controller circuit is configured to receive the response message from the power transmitter when the response message is required” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As best understood, and in light of the Applicant’s specification, it appears as though a single controller is shown with respect to the transmitter (controller 10 of figure 1) and a single controller is shown with respect to the receiver (controller 20 of figure 2). Furthermore, it appears the first controller circuit and second controller circuit of both the transmitter and receiver are configured to communicate information with one another. For the sake of expediting prosecution, the claims directed towards first and second controller circuits (of the transmitter and the receiver) will be interpreted as a transmitter controller configured to receive data from a power receiver and control the power transmitter to transmit a response message, and a receiver controller configured to transmit data to a power transmitter receiver a response message from the power transmitter.
Claim Rejections - 35 USC § 103







The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillan et al. (U.S. Patent Publication Number 2010/0244576) in view of Sugaya (U.S. Patent Publication Number 2009/0251008) and in further view of Corbridge et al. (U.S. Patent Publication Number 2010/0083012).
Regarding Claim 1:
Hillan et al. discloses a power transmitter (Fig.’s 4-5, and 11, transmitter 200 also shown as device 800 transmitting power via antenna 204 to receiver 300 also shown as device 850, and their related discussion; see, for example, paragraphs 0043-0054, 0083-0086, etc.) comprising: a first controller circuit, wherein the first controller circuit is configured to receive a first data from a power receiver, wherein the first data indicates a modulation requirement (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086); and a second controller circuit, wherein the second controller circuit is configured to transmit the response message to the power receiver when the response message is required (Fig.’s 4, 6, and 11, transmitter 200 also shown as device 800 configured to transmit a reply signal 874 and a power signal 876 to the receiver device 850). While Hillan discloses receiving communications from a receiver device indicative of a modulation requirement, as well as providing a response in regards to said data, Hillan fails to teach the first controller circuit is configured to receive second data from the power receiver, said second data comprises an inquiry message that indicates whether a response message is required from the power transmitter.
However, Sugaya discloses a first controller circuit, wherein the first controller circuit is configured to receive first data and second data from the power receiver (Fig.’s 6, 12 and 17-19, host side wireless communication device 10 with wireless receiving portion 114, protocol control portion 116 and power exchange control portion 124, configured to receive initialization operations, power transmission request information including an authentication request, power reception format, and power transmission requests from a device side wireless communication device, and their related discussion; see, for example, paragraphs 0072, 0078-0080, 0095, 0111, etc. as well as the discussion with respect to steps S412, S430, S507, S518, S520, etc.), wherein the first data indicates a modulation requirement (Fig. 12, power transmission request information element including power reception format 734, desired power reception amount 735, etc., and their related discussion; see, for example, paragraphs 0095, 0111, etc.), wherein the second data comprises an inquiry message, wherein the inquiry message indicates whether a response message is required from the power transmitter (Figs. 17-19, steps S604-S605, etc., and their related discussion; see, for example, paragraphs 0163-0164, etc. which disclose the wireless communication device 20, i.e. device side, transmits communication to the host side device requiring an authentication request. The authentication request is seen as an inquiry message indicating that a response is required from the host side device); and a second controller circuit, wherein the second controller circuit is configured to transmit the response message to the power receiver when the response message is required (Figs. 6, 13, and 17-19, protocol control portion 116, power exchange control portion 124, wireless transmission portion 112, power transmission response information element, steps S604-S605, etc., and their related discussion; see, for example, paragraphs 0072, 0078-0080, 0100, 0163-0164, etc. which disclose the host side device is configured to transmit the response message to the device side such as when an authentication request has been made), wherein the power receiver is configured to terminate communication when the response message is required if the power transmitter does not provide the response message within a predetermined time period, wherein the response message is provided within a predetermined time period when the response message is required (Figs. 17-19, steps S604-S605, etc., and their related discussion; see, for example, paragraphs 0163-0164 which disclose the device side, i.e. the receiver, transmitting data to a receiver indicating an authentication response. If no authentication response is received from the host, i.e. the transmitter, the device side will terminate communication with the host, and attempt to find another host that can be authenticated.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hillan to provide an inquiry message, and potentially terminate communication between a transmitter and receiver, as taught within Sugaya, to provide a way to facilitate power transmission in a streamlined and efficient manner by potentially requiring a response from a transmitter indicating whether or not power requirements of a receiver are capable of being met, and if not, allowing the receiver to quickly and efficiently attempt to connect with another transmitter, or host, and initiate power transmission. While Modified Hillan discloses transmitting a reply signal and a power signal, Modified Hillan fails to teach wherein the second controller circuit configured to generate a modulated power signal, wherein the modulated power signal utilizes the modulation requirement to communicate the response message.
However, Corbridge et al., which is similarly directed towards a power transmitter for transmitting power inductively, discloses a power transmitter comprising: a controller circuit, wherein the controller circuit configured to generate a modulated power signal (Fig. 6, signal handler 620, processing resources 610, and their related discussion; see, for example, paragraphs 0069-0071 and 0084 which disclose the signal handler 620 outputting a signal, shown in fig. 7A as incoming signal 721, in response to power and data communication via an inductive signal path.), wherein the modulated power signal utilizes the modulation requirement to communicate the response message (see, for example, paragraphs 0071, 0084, 0143, etc. which disclose a power signal is modulated to carry data). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Modified Hillan to modulate a reply message onto a power signal, as taught within Corbridge, to facilitate and potentially streamline communication between a transmitter and a receiver, while maintaining deliverance of power to the receiver present within the inductive power transfer system.
Regarding Claim 2:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are received via a transmitter coil (Fig. 6, antenna 106 and its related discussion; see, for example, paragraphs 0072, 0078, etc.; see also Hillan, Fig. 4, transmit antenna 224 and its related discussion).
Regarding Claim 3:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Sugaya, discloses wherein said modulation requirement is indicative of a demodulation capability of the power receiver (Fig.’s 17-19, S501, S601, etc., and their related discussion; see, for example, paragraphs 0154, 0162, etc. which discusses performing initialization operations).
Regarding Claim 4:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Sugaya, discloses wherein the modulation requirement comprises at least one format requirement, wherein the power transmitter is configured to transmit the response message according to the at least one of the format requirement (Figs. 12-13 and 17-19, power transmission request information element including power reception format 734, desired power reception amount 735, etc., power transmission response information element including power transmission format 744, power transmission time slot 746, etc., step S505, and their related discussion; see, for example, paragraphs 0095, 0111, 0154, etc.).
Regarding Claim 5:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Sugaya, discloses wherein the modulation requirement comprises at least one time requirement, wherein the power transmitter is configured to transmit the response message according to the at least one time requirement (Figs. 12-13 and 17-19, power transmission request information element including power reception format 734, desired power reception amount 735, etc., power transmission response information element including power transmission format 744, power transmission time slot 746, etc., step S505, and their related discussion; see, for example, paragraphs 0095, 0111, 0154, etc.).
Regarding Claim 6:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Hillan, discloses wherein the modulation requirement comprises at least one modulation range (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 7:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Hillan, discloses wherein the modulation requirement corresponds to at least one type of modulation of the power signal (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 8:
Modified Hillan teaches the limitations of the preceding claim 7. Modified Hillan, in further view of Hillan, discloses wherein the type of modulation of the power signal is selected from the group consisting of amplitude modulation, frequency modulation, and phase modulation (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 9:
Modified Hillan teaches the limitations of the preceding claim 7. Modified Hillan, in further view of Hillan, discloses wherein the modulation range is at least one of a modulation depth for amplitude modulation of the power signal, a frequency shift for frequency modulation of the power signal, or a phase shift for phase modulation of the power signal (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 10:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are in a single data packet (Fig.’s 17-19, host side wireless communication device configured to receive authentication and power transmission requests from a device side wireless communication device as data packets, and their related discussion; see, for example, the discussion with respect to steps S412, S430, S507, S518, S520, etc.. The Applicant is further reminded that it has been held that forming in one piece components which formerly had been formed in two or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In this instance, forming data packets as a single data packet would have been obvious to one of ordinary skill in the art).
Regarding Claim 11:
Modified Hillan teaches the limitations of the preceding claim 1. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are in two separate data packets (Fig.’s 17-19, host side wireless communication device configured to receive authentication and power transmission requests from a device side wireless communication device as separate data packets, and their related discussion; see, for example, the discussion with respect to steps S412, S430, S507, S518, S520, etc.).
Regarding Claim 12:
Hillan et al. discloses a power receiver (Fig.’s 4-5, and 11, receiver 300 also shown as device 850, and their related discussion; see, for example, paragraphs 0043-0054, 0083-0086, etc.), the power receiver comprising: a second controller circuit, wherein the second controller circuit is configured to send a first data to a power transmitter (Fig.’s 5 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086), wherein the first data indicates a modulation requirement (Fig.’s 5 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086); and a first controller circuit wherein the first controller circuit is configured to receive the response message from the power transmitter when the response message is required, wherein the first controller circuit is configured to demodulate the modulated power signal according to the modulation requirement so as to receive the response message (Fig.’s 5, 7, and 11, receiver device 850 configured to receive a reply signal 874 and a power signal 876 from the transmitter 200 also shown as device 800, and their related discussion). While Hillan discloses transmitting communications from a receiver device indicative of a modulation requirement, as well as a transmitter providing a response in regards to said data, Hillan fails to teach a controller circuit, wherein the controller circuit is configured to send a second data to a power transmitter, wherein the second data comprises an inquiry message.
However, Sugaya discloses a power receiver, the power receiver comprising: a second controller circuit, wherein the second controller circuit is configured to send a first data and a second data to a power transmitter (Fig.’s 6, 12, 15 and 17-19, host side wireless communication device 10 with wireless receiving portion 114, protocol control portion 116 and power exchange control portion 124, configured to receive initialization operations, power transmission request information including an authentication request, power reception format, and power transmission requests from a device side wireless communication device 20 with wireless transmission portion 212, protocol control portion 215, wireless receiving portion 214, power exchange control portion 224, etc., and their related discussion; see, for example, paragraphs 0072, 0078-0080, 0095, 0111, 0120-0122, etc. as well as the discussion with respect to steps S412, S430, S507, S518, S520, etc.), wherein the first data indicates a modulation requirement (Fig. 12, power transmission request information element including power reception format 734, desired power reception amount 735, etc., and their related discussion; see, for example, paragraphs 0095, 0111, etc.), wherein the second data comprises an inquiry message, wherein the inquiry message indicates whether a response message is required from the power transmitter (Figs. 17-19, steps S604-S605, etc., and their related discussion; see, for example, paragraphs 0163-0164, etc. which disclose the wireless communication device 20, i.e. device side, transmits communication to the host side device requiring an authentication request. The authentication request is seen as an inquiry message indicating that a response is required from the host side device), wherein the power receiver terminates communication when the power transmitter does not respond within a predetermined time period if the response message is required (Figs. 17-19, steps S604-S605, etc., and their related discussion; see, for example, paragraphs 0163-0164 which disclose the device side, i.e. the receiver, transmitting data to a receiver indicating an authentication response. If no authentication response is received from the host, i.e. the transmitter, the device side will terminate communication with the host, and attempt to find another host that can be authenticated.); and a first controller circuit wherein the first controller circuit is configured to receive the response message from the power transmitter when the response message is required (Fig.’s 6, 12, 15 and 17-19, host side wireless communication device 10 with wireless receiving portion 114, protocol control portion 116 and power exchange control portion 124, configured to receive initialization operations, power transmission request information including an authentication request, power reception format, and power transmission requests from a device side wireless communication device 20 with wireless transmission portion 212, protocol control portion 215, wireless receiving portion 214, power exchange control portion 224, etc., and their related discussion; see, for example, paragraphs 0072, 0078-0080, 0095, 0111, 0120-0122, etc. as well as the discussion with respect to steps S412, S430, S507, S518, S520, etc.),  and a second controller circuit, wherein the second controller circuit is configured to transmit the response message to the power receiver when the response message is required (Figs. 6, 13, and 17-19, protocol control portion 116, power exchange control portion 124, wireless transmission portion 112, power transmission response information element, steps S604-S605, etc., and their related discussion; see, for example, paragraphs 0072, 0078-0080, 0100, 0163-0164, etc. which disclose the host side device is configured to transmit the response message to the device side such as when an authentication request has been made). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hillan to provide an inquiry message, and potentially terminate communication between a transmitter and receiver, as taught within Sugaya, to provide a way to facilitate power transmission in a streamlined and efficient manner by potentially requiring a response from a transmitter indicating whether or not power requirements of a receiver are capable of being met, and if not, allowing the receiver to quickly and efficiently attempt to connect with another transmitter, or host, and initiate power transmission. While Modified Hillan discloses receiving a reply signal and a power signal, Modified Hillan fails to teach wherein the first controller circuit is configured to demodulate a modulated power signal, wherein the modulated power signal utilizes the modulation requirement to communicate the response message.
However, Corbridge et al., which is similarly directed towards a power transmission system for transmitting power inductively, discloses a power receiver (Figs. 4-5, MCD 10 and its related discussion), the power receiving comprising a first controller circuit, wherein the first controller circuit is configured to receive the response message from the power transmitter when the response message is required (Figs. 4-6, MCD 10 with communication subsystem 416 and signal handler 650, signal handler 620, processing resources 610, and their related discussion; see, for example, paragraphs 0054-0057, 0069-0071, 0084, 0089 which disclose the signal handler 620 outputting a signal to signal handler 650 for demodulation, shown in fig. 7A as incoming signal 721, in response to power and data communication via an inductive signal path.), wherein the response message is communicated via a modulated power signal based on the modulation requirement (Fig. 6, signal handler 620, processing resources 610, and their related discussion; see, for example, paragraphs 0069-0071, 0084, 0143, etc. which disclose the signal handler 620 outputting a signal, shown in fig. 7A as incoming signal 721, in response to power and data communication via an inductive signal path.), wherein the first controller circuit is configured to demodulate the modulated power signal according to the modulation requirement so as to receive the response message (Figs. 4-6, MCD 10 with communication subsystem 416 and signal handler 650, signal handler 620, processing resources 610, and their related discussion; see, for example, paragraphs 0054-0057, 0069-0071, 0084, 0089, 0143, etc. which disclose the signal handler 620 outputting a signal to signal handler 650 for demodulation, shown in fig. 7A as incoming signal 721, in response to power and data communication via an inductive signal path.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Modified Hillan to modulate a reply message onto a power signal and demodulate the modulated power signal, as taught within Corbridge, to facilitate and potentially streamline communication between a transmitter and a receiver, while maintaining deliverance of power to the receiver present within the inductive power transfer system.
Regarding Claim 13:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are sent via a reflected signal (Figs. 17-19, device side with antenna 206, host side wireless communication device configured to receive authentication and power transmission requests from a device side wireless communication device, and their related discussion; see, for example, the discussion with respect to steps S412, S430, S507, S518, S520, etc.).
Regarding Claim 14:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are sent via a receiver coil (Figs. 15 and 17-19, device side with antenna 206, host side wireless communication device configured to receive authentication and power transmission requests from a device side wireless communication device, and their related discussion; see, for example, the discussion with respect to steps S412, S430, S507, S518, S520, etc.).
Regarding Claim 15:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Sugaya, discloses wherein the modulation requirement is indicative of a demodulation capability of the power receiver (Fig.’s 17-19, S501, S601, etc., and their related discussion; see, for example, paragraphs 0154, 0162, etc. which discusses performing initialization operations).
Regarding Claim 16:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Hillan, discloses wherein the modulation requirement comprises at least one type of modulation of the power signal (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 17:
Modified Hillan teaches the limitations of the preceding claim 16. Modified Hillan, in further view of Hillan, discloses wherein the type of modulation of the power signal is selected from the group consisting of amplitude modulation, frequency modulation, and phase modulation (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 18:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Hillan, discloses wherein the modulation requirement comprises at least one modulation range (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 19:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Hillan, discloses wherein the modulation requirement comprises a modulation range, wherein the modulation range is at least one of a modulation depth for amplitude modulation of the power signal, a frequency shift for frequency modulation of the power signal, or a phase shift for phase modulation of the power signal (Fig.’s 4 and 11, transmitter 200 also shown as device 800, configured to receive signal 872 from the receiver device 850 which is indicative of, at least, desired modifications to be made to the power transmission, including but not limited to, a change in center frequency, Q factor, impedance, directionality, number of turns selected, amplitude, etc.; see, for example, paragraphs 0083-0086).
Regarding Claim 20:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are sent via a single data packet (Fig.’s 17-19, host side wireless communication device configured to receive authentication and power transmission requests from a device side wireless communication device as data packets, and their related discussion; see, for example, the discussion with respect to steps S412, S430, S507, S518, S520, etc.. The Applicant is further reminded that it has been held that forming in one piece components which formerly had been formed in two or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965). In this instance, forming data packets as a single data packet would have been obvious to one of ordinary skill in the art).
Regarding Claim 21:
Modified Hillan teaches the limitations of the preceding claim 12. Modified Hillan, in further view of Sugaya, discloses wherein the first data and the second data are in two separate data packets (Fig.’s 17-19, host side wireless communication device configured to receive authentication and power transmission requests from a device side wireless communication device as separate data packets, and their related discussion; see, for example, the discussion with respect to steps S412, S430, S507, S518, S520, etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836